DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on August 2nd, 2021, has been entered. 
Upon entrance of the Amendment, claims 1 and 4 were amended, and claims 5-8 were added. Claims 1-8 are currently pending. 
Response to Arguments
Applicant’s arguments, with respect to claim 1 have been fully considered and are persuasive.   
Applicant’s arguments with respect to claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charlier et al. (U.S. Patent No. 6,581,747).
Regarding to claim 4, Charlier teaches a thermocompression bonding method for
thermocompression bonding a sheet to a workpiece, comprising:
a stacking step of stacking the sheet and a flat plate on a front side of the workpiece to form a stack in which the sheet is held between the workpiece and the flat plate (Fig. 3, column 6, lines 24-25, lines 38-39, lines 65-66, stacking sheet 19 and flat plate 21 on a front side of the workpiece to form a stack in which the sheet 19 is held between the workpiece 16 and the flat plate 21); and
a thermocompression bonding step of thermocompression bonding the sheet to the workpiece while planarizing the sheet with the flat plate by heating the sheet and pressing the flat plate against the sheet, after performing the stacking step (Fig. 3, column 7, lines 1-18, thermocompression bonding the sheet 19 to the workpiece 16 while planarizing the sheet 19 with the flat plate 21 by heating the sheet 19 and pressing the flat plate 21 against the sheet 19, after performing the stacking step).
Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al. (U.S. Patent No. 11,043,685).
Regarding to claim 4, Yoshida teaches a thermocompression bonding method for
thermocompression bonding a sheet to a workpiece, comprising:
a stacking step of stacking the sheet and a flat plate on a front side of the workpiece to form a stack in which the sheet is held between the workpiece and the flat plate (Fig. 4, column 10, lines 45-50, stacking sheet 24/25 and flat plate 54/54b on a front side of the workpiece 22 to form a stack in which the sheet 24/25 is held between the workpiece 22 and the flat plate 54/54b; column 10, line 53, element 25 is peripheral portion of sheet 24); and
a thermocompression bonding step of thermocompression bonding the sheet to the workpiece while planarizing the sheet with the flat plate by heating the sheet and pressing the flat plate against the sheet, after performing the stacking step (Fig. 4, column 10, lines 54-56, thermocompression bonding the sheet 24/25 to the workpiece 22 while planarizing the sheet with the flat plate 54 by heating the sheet and pressing the flat plate against the sheet, after performing the stacking step).
Regarding to claim 6, Yoshida teaches the sheet includes an adhesive layer on a peripheral portion of the sheet but not on a portion of the sheet corresponding to a device region of the workpiece (Fig. 4, column 10, lines 48-50, sheet 24 includes an adhesive layer 24c on a peripheral portion of the sheet but not on a portion of the sheet corresponding to a device region of the workpiece).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Charlier et al. (U.S. Patent No. 6,581,747), as applied to claim 4 above, in view of Hamazaki (U.S. Patent No. 8,419,888).
Regarding to claim 8, Charlier does not specifically disclose a holding table having a heater configured for heating the sheet in the thermocompression bonding step. Hamazaki teaches a holding table having a heater configured for heating a sheet in the thermocompression bonding step (Fig. 1, element 11, table 11 having heater 13 configured for heating a sheet in the thermos-compression bonding step). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charlier in view of Hamazaki to configure a holding table having a heater for heating the sheet in the thermocompression bonding step in order to provide sufficient support to the stack, thus to enhance reliability.
Allowable Subject Matter
Claims 1-3, 5, and 7 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 1, the prior art fails to anticipate or render obvious the claimed limitations including “the holding table having a transparent portion with a transparent member included therein, an alignment step of performing an alignment by imaging the workpiece through the transparent portion and the sheet, after performing the holding step” in combination with the rest of limitation recited in claim 1.
Claims 2-3, 5, and 7 are dependent from allowable claim 1, thus they are allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU A VU/Primary Examiner, Art Unit 2828